
	
		II
		111th CONGRESS
		2d Session
		S. 2992
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the drawback fee on the manufacture or production of certain distilled spirits
		  used in nonbeverage products.
	
	
		1.Elimination of drawback fee
			 on manufacture or production of certain distilled spirits used in non-beverage
			 products
			(a)In
			 generalSubsection (a) of
			 section 5114 of the Internal Revenue Code of 1986 is amended by striking
			 of $1 less than and inserting equal to.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to claims
			 filed on or after the date of the enactment of this Act.
			
